Citation Nr: 0929048	
Decision Date: 08/04/09    Archive Date: 08/07/09

DOCKET NO.  98-05 052A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a disability rating greater than 
10 percent for a right knee disability.

2.  Entitlement to a disability rating greater than 
10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The Veteran had active service from August 1989 to August 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New York, New York, which denied the Veteran's claims 
for disability ratings greater than 10 percent for right knee 
post-operative arthritis (right knee disability) and for left 
knee post-operative arthritis (left knee disability) and also 
denied his claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).  Although the 
Veteran initially requested a Travel Board hearing in April 
1998, he subsequently withdrew this request in a written 
statement on a VA Form 21-4138 date-stamped as received by 
the RO in October 2000.  See 38 C.F.R. § 20.704.  The Veteran 
also withdrew his appeal for a TDIU in October 2000; thus, an 
issue relating to a TDIU is no longer before the Board.  See 
38 C.F.R. § 20.204.

In a July 2001 rating decision, the RO assigned a separate 
10 percent rating for left knee instability effective 
October 31, 2000.

In May 2005, the Board remanded the Veteran's appeal to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's service-connected right knee disability is 
manifested by, at worst, complaints of pain, a positive 
patellar grind, and crepitus.

3.  The Veteran's service-connected left knee disability is 
manifested by, at worst, tenderness to palpation at the 
lateral aspect of the knee.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
10 percent for a right knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes (DC's) 5010, 5256, 5258, 5259, 
5262, 5263 (2008).

2.  The criteria for a disability rating greater than 
10 percent for a left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, Diagnostic Codes (DC's) 5010, 5256, 5257, 5258, 
5259, 5262, 5263 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in March 2004, VA notified the appellant 
of the information and evidence needed to substantiate and 
complete his claims, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the appellant to submit medical evidence 
showing that his service-connected bilateral knee 
disabilities had worsened.  The Veteran also was informed of 
when and where to send the evidence.  After consideration of 
the contents of this letter, the Board finds that VA has 
satisfied substantially the requirement that the Veteran be 
advised to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not advise the Veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence does not support assigning increased ratings for 
either of the Veteran's service-connected knee disabilities.  
The claimant also has had the opportunity to submit 
additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.

The VCAA notice letter issued to the Veteran and his service 
representative in March 2004 correctly requested evidence 
showing that his service-connected bilateral knee 
disabilities had increased in severity, properly identified 
the sources of such evidence, and also invited the Veteran to 
submit statements from other individuals who could describe 
from their knowledge and personal observations how his 
service-connected bilateral knee disabilities had worsened.  
Although the VCAA notice letter did not indicate that the 
Veteran also could submit evidence showing the effect that 
worsening of his disabilities had on his employment and daily 
life, the Board finds that failure to satisfy the duty to 
notify in that regard is not prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Because the 
Veteran's increased rating claims are being denied in this 
decision, the Board finds that any failure to notify and/or 
develop these claims under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  Further, the Veteran and his service 
representative have demonstrated actual knowledge of the 
VCAA's requirements by submitting additional evidence in 
support of the Veteran's increased rating claims.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the RO could not have provided 
pre-adjudication VCAA notice because the currently appealed 
rating decision was issued in October 1997 well before the 
VCAA's enactment.  Because the appellant's increased rating 
claims are being denied in this decision, any question as to 
the appropriate disability rating or effective date is moot 
and there can be no failure to notify the appellant.  
See Dingess, 19 Vet. App. at 473.  There has been no 
prejudice to the appellant, and any defect in the timing or 
content of the notices has not affected the fairness of the 
adjudication.  See Mayfield, 444 F.3d at 1328. 

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  It appears that all known and available records 
relevant to the issues on appeal have been obtained and 
associated with the Veteran's claims file; the Veteran has 
not contended otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran 
has been provided with VA examinations which address the 
current nature and severity of his service-connected 
bilateral knee disabilities.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that his service-connected bilateral 
knee disabilities are each more disabling than currently 
evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria that must 
be met for specific ratings.  The regulations require that, 
in evaluating a given disability, the disability be viewed in 
relation to its whole recorded history.  38 C.F.R. § 4.2; see 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's service-connected right knee post-operative 
arthritis and service-connected left knee post-operative 
arthritis currently are evaluated as 10 percent disabling for 
each knee by analogy to 38 C.F.R. § 4.71a, DC 5010-5259 
(arthritis-symptomatic removal of semilunar cartilage).  See 
38 C.F.R. § 4.71a, DC 5010-5259 (2008).  A 10 percent rating 
is assigned under DC 5259 for symptomatic removal of the 
semilunar cartilage.  See 38 C.F.R. § 4.71a, DC 5259 (2008).

The standard range of motion for the knee is flexion to 140 
degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate 
II.  Evaluations for limitation of flexion of a knee are 
assigned as follows:  Flexion limited to 60 degrees is 
0 percent, flexion limited to 45 degrees is 10 percent, 
flexion limited to 30 degrees is 20 percent, and flexion 
limited to 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
DC 5260 (2008).

Degenerative arthritis established by X-ray evidence also 
will be rated on the basis of limitation of motion under the 
proper diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5003.  Only when the 
limitation of motion of the specific joint is noncompensable 
under the appropriate DC a rating of 10 percent is applicable 
for each such major joint or group of minor joints affected 
by limitation of motion.

Evaluations for limitation of extension of the knee are 
assigned as follows:  Extension limited to 10 degrees is 10 
percent, extension limited to 15 degrees is 20 percent, 
extension limited to 20 degrees is 30 percent, extension 
limited to 30 degrees is 40 percent, and extension limited to 
45 degrees is 50 percent.  38 C.F.R. § 4.71a, DC 5261 (2008).

A 30 percent rating is assigned for knee ankylosis under 
DC 5256 for favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  A 40 percent rating is 
assigned for knee ankylosis in flexion between 10 and 
20 degrees.  A 50 percent rating is assigned for knee 
ankylosis in flexion between 20 and 45 degrees.  A maximum 
60 percent rating is assigned for knee ankylosis which is 
extremely unfavorable in flexion at an angle of 45 degrees or 
more.  38 C.F.R. § 4.71a, DC 5256 (2008).

Under DC 5257, recurrent subluxation or lateral instability, 
a 10 percent rating is assigned for slight knee impairment.  
A 20 percent rating is assigned for moderate knee impairment.  
A maximum 30 percent rating is assigned for severe knee 
impairment.  38 C.F.R. § 4.71a, DC 5257 (2008).

A 20 percent rating is assigned under DC 5258 for dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and effusion into the joint.  38 C.F.R. § 4.71a, DC 5258 
(2008).

Tibia and fibula impairment is addressed in DC 5262.  Under 
this DC, a 10 percent rating is assigned for malunion of the 
tibia and fibula with slight knee or ankle disability.  A 
20 percent rating is assigned for malunion of the tibia and 
fibula with moderate knee or ankle disability.  A 30 percent 
rating is assigned for malunion of the tibia and fibula with 
marked knee or ankle disability.  A maximum 40 percent rating 
is assigned for nonunion of the tibia and fibula with loose 
motion and requiring a brace.  38 C.F.R. § 4.71a, DC 5262 
(2008).

A 10 percent rating is assigned under DC 5263 for genu 
recurvatum which is acquired, traumatic, with weakness and 
insecurity in weight-bearing objectively demonstrated.  
38 C.F.R. § 4.71a, DC 5263 (2008).

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2008).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998). 

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2008).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2008).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2008).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

The medical evidence shows that, on VA outpatient treatment 
in April 1997, the Veteran complained of bilateral knee pain.  
He reported a history of bilateral arthroscopic surgery.  
Physical examination showed tenderness to palpation in the 
bilateral knees and minimal right knee swelling.  X-rays of 
both knees were normal.  The assessment was increased 
bilateral knee pain.

On VA examination in August 1997, the Veteran's complaints 
included bilateral knee popping and pain.  He reported 
undergoing surgery to remove a right knee cyst while on 
active service in 1992 and 1993.  He also reported undergoing 
surgery to repair a torn lateral meniscus in the left knee in 
1994.  He stated that he avoided running, jumping, and 
lifting heavy weight "to prevent knee pain."  Physical 
examination of the right knee showed "apparently no 
swelling" with tenderness on the valgus bulge at the lateral 
aspect, full patellar movement and range of motion, and a 
scar on the lateral aspect.  Physical examination of the left 
knee showed no swelling, a small scar on the lateral aspect, 
and tenderness on the lateral aspect.  There was a full range 
of left knee motion, no redness or effusion, a stable gait, 
and an ability to "squat five times without appreciable knee 
pain."  Range of motion testing of the right knee showed 
flexion to 138 degrees and extension to 0 degrees.  Range of 
motion testing of the left knee showed flexion to 136 degrees 
and extension to 0 degrees.  X-rays of both knees were 
normal.  The assessment was status-post right knee cyst 
surgery and status-post left knee arthroscopic surgery.

On VA outpatient treatment in April 1998, the Veteran 
complained of bilateral knee pain, right greater than left, 
knee locking, and knee giving way.  Physical examination 
showed tender bilateral menisci/joint lines and stable 
ligaments bilaterally.  X-rays showed mild joint narrowing 
laterally in both knees but no osteophytes.  The assessment 
was status-post bilateral lateral meniscectomies and early 
degenerative joint disease.

On VA examination in January 1999, the Veteran's complaints 
included bilateral knee locking, right knee giving way on 
walking, bilateral knee pain, and a small lump on the lateral 
side of the right knee.  It was noted that the Veteran did 
not need crutches, braces, a cane, or corrective shoes.  His 
in-service history of bilateral knee surgeries was noted.  
The Veteran denied any dislocation or inflammatory arthritis.  
He also denied that his bilateral knee problems affected his 
usual occupation.  Physical examination showed pain in the 
right knee at the end stage of flexion with additional 
limitation of motion due to pain.  There was no fatigue and 
weakness except for mild pain in the daytime and moderate 
pain at night.  There also was no edema, effusion, 
instability, weakness, redness, or heat.  There was 
tenderness on the lateral aspect of the joint line 
bilaterally, right worse than left, a surgical scar on the 
lateral side of the right knee, a stable gait, pain at the 
end stage of squatting on the right knee, and no ankylosis.  
Range of motion testing of the right knee showed flexion to 
124 degrees and extension to 0 degrees.  Range of motion 
testing of the left knee showed flexion to 140 degrees and 
extension to 0 degrees.  X-rays of both knees were normal.  
The diagnoses were status-post right knee arthroscopy with 
excision of the torn lateral meniscus, status-post 
arthroscopic surgery of the left knee for lateral meniscus 
tear by history, residual right knee mild post-traumatic 
arthritis, and a normal left knee.

On VA outpatient treatment in August 1999, the Veteran 
complained of chronic bilateral knee pain, right greater than 
left.  He reported experiencing difficulty climbing stairs 
with anterior knee pain and clicking.  Physical examination 
showed well-healed surgical scars, minimal joint line 
tenderness, crepitus, and no instability.  The assessment was 
patellofemoral pain syndrome with early osteoarthritis.

In December 1999, the Veteran complained of bilateral knee 
pain over the lateral joints, right greater than left, 
difficulty with stairs, and occasional locking bilaterally.  
Physical examination showed a normal gait, positive patellar 
grind, lateral joint line tenderness, and incisional pain in 
the right knee, and no joint line tenderness in the left 
knee.  The assessment was probable patellofemoral pain 
syndrome and rule-out lateral meniscus tear.

In January 2000, the Veteran complained of positive pseudo-
clicking consistent with patellofemoral subluxation and pain 
on climbing stairs.  Physical examination was unchanged.  It 
was noted that there was positive tenderness in the lateral 
patellar facets bilaterally.  It also was noted that the 
Veteran could not arise from a deep knee bend.  A right knee 
magnetic resonance imaging (MRI) scan showed patellofemoral 
chondromalacia and lateral meniscectomy.  The assessment was 
patellofemoral pain syndrome.

On VA examination in October 2000, the Veteran complained of 
bilateral knee pain, right greater than left, "when he walks 
too long and at the end of the day or in the cold weather."  
He avoided running, repeated bending, or lifting heavy 
weight.  He reported some right knee instability when 
climbing stairs and some popping sound in the left knee.  He 
denied any knee locking.  He also reported that his right 
knee gave way when walking up stairs.  His in-service 
surgical history was noted.  The Veteran stated that he 
intermittently used knee braces bilaterally but denied using 
a cane or corrective shoes.  He denied any dislocation or 
inflammatory arthritis.  It also was noted that he was 
independent in his activities of daily living and ambulation.  

Physical examination in October 2000 of the right knee showed 
some pain at 120 degrees of flexion, no edema or effusion, 
and no knee instability.  Physical examination of the left 
knee showed no pain and minor instability.  There was no 
weakness, bilateral tenderness in the lateral aspect of each 
knee, a stable gait, limited squatting for the "last 
15 degrees," no callosities or unusual shoe wear pattern, no 
ankylosis, and crepitation on patellar movement.  Range of 
motion testing of the right knee showed flexion to 
130 degrees and extension to 0 degrees.  Range of motion 
testing of the left knee showed flexion to 145 degrees and 
extension to 0 degrees.  The Veteran's knee ligaments were 
normal with no significant effusion.  X-rays of both knees 
showed no bony or joint abnormality.  An MRI scan of the 
right knee showed intact ligaments.  The diagnoses were 
status-post arthroscopy of the right knee for excision of a 
lateral meniscal cyst, status-post excision of lateral 
meniscal tear of the left knee, residual post-surgical 
degenerative changes of lateral meniscus of the right knee, 
and early post-surgical degenerative changes of both knees.

On VA outpatient treatment in November 2000, it was noted 
that the Veteran wore bilateral knee sleeves.  A history of 
bilateral chondromalacia patella and bilateral knee surgeries 
was noted.  The Veteran reported that his knees were "most 
painful with squatting."  Physical examination showed 
tenderness over the scar and at the lateral femoral condyle 
and positive patella compression.  There was a full range of 
motion, mild varus laxity, pain with hyperflexion, and a mild 
cyst at the surgical incision site which was more prominent 
with flexion.  X-rays were negative.  It was noted that a 
December 1999 MRI showed an abnormal signal in the anterior 
horn of the lateral meniscus which was consistent with a tear 
and degeneration.  The VA examiner noted that most of the 
Veteran's pain was with squatting.  The impression was that 
the Veteran's pain may be secondary to further tearing in the 
anterior horn of the lateral meniscus in conjunction with 
patellofemoral pain syndrome.

The Veteran had right knee arthroscopic surgery in February 
2001 to treat his right lateral meniscal tear.  The pre-
operative diagnosis was right lateral meniscal tear.  The 
post-operative diagnoses were right lateral meniscal tear and 
scar formation in the lateral compartment.

On VA outpatient treatment in November 2001, the Veteran 
complained of significant knee pain with squatting and 
crossing his legs at the medial and lateral joint lines.  He 
denied any effusion.  A history of bilateral knee pain, right 
greater than left, and prior knee surgeries was noted.  It 
also was noted that the Veteran's February 2001 right knee 
arthroscopic surgery had not relieved his symptoms.  Physical 
examination of the right knee showed no effusion, no 
instability, and no tenderness to palpation in the medial and 
lateral joint lines.  Range of motion testing of the right 
knee showed flexion to 135 degrees.  The assessment was right 
knee pain.

On VA examination in July 2006, the Veteran complained that 
his right knee "some times locks with stiffness and pain" 
and he also experienced mild left knee pain.  The Veteran's 
surgical history was noted.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment 
records and post-service VA treatment records.  The Veteran 
reported experiencing pain and stiffness and some swelling 
and locking.  He denied experiencing any heat, redness, 
instability, or giving way in the right knee.  He also 
reported that, during flare-ups of right knee pain, his pain 
was 7/10 on a pain scale and his right knee range of motion 
was limited to 30 percent "of the regular days."  The 
Veteran was not using crutches or a knee brace.  He also 
denied any dislocation or inflammatory arthritis or any 
effect of his service-connected bilateral knee disabilities 
on his current job.  He reported further that he was unable 
to do repeated bending or lift any heavy weight.  He was 
independent in his activities of daily living.  

Physical examination in July 2006 showed mild bilateral knee 
pain at the end point of flexion.  Repeated movement of the 
right knee increased the pain to 4/10 with additionally 
limited range of motion by 7 degrees.  There essentially was 
no increase in weakness or fatigability and only a mild 
increase in lack of endurance.  There also was no edema, 
effusion, anterior, posterior, or mediolateral instability, 
or weakness.  There was right knee tenderness on the lateral 
aspect, no left knee tenderness, no redness, no abnormal 
movement, a stable gait, squatting limited due to right knee 
pain, and no ankylosis.  Range of motion testing showed right 
knee flexion to 112 degrees, left knee flexion to 
130 degrees, and full extension bilaterally.  The Veteran's 
medial and lateral collateral ligaments and anterior and 
posterior cruciate ligaments were intact bilaterally with no 
laxity.  There was tenderness on the lateral meniscus of the 
right knee but not on the medial meniscus.  X-rays of the 
left knee were unremarkable.  X-rays of the right knee showed 
minimal degenerative joint disease.  The VA examiner opined 
that, during flare-ups, the Veteran's pain increased to 7/10 
and his range of motion additionally was limited 30 percent 
with no excess fatigability or incoordination.  This examiner 
also opined that there were no problems in the left knee.  
This examiner stated that the Veteran's disability was worse 
due to pain and moderate limitation of the right knee during 
flare-ups.  Repeated movements of the right knee increased 
the Veteran's pain to 4/10 and additionally limited extension 
by 7 degrees without increased weakness, fatigue, or 
incoordination, and only a mild increase in lack of 
endurance.  The diagnoses included right knee synovial cyst 
and lateral meniscus tear, status-post right knee surgery, 
mild degenerative arthritis in the right knee, status-post 
arthroscopic surgery in the left knee.

The Board finds that the preponderance of the evidence is 
against the Veteran's claim for a disability rating greater 
than 10 percent for a right knee disability.  It appears that 
the Veteran's service-connected right knee disability is 
manifested by, at worst, complaints of pain, a positive 
patellar grind, and crepitus as seen on VA outpatient 
treatment in August and December 1999.  The Veteran currently 
is in receipt of the maximum rating available for symptomatic 
removal of the semilunar cartilage under DC 5259.  See 
38 C.F.R. § 4.71a, DC 5259 (2008).  Right knee x-rays were 
normal in April and August 1997, January 1999, and October 
and November 2000.  Right knee x-rays also showed, at worst, 
mild joint narrowing in April 1998 without osteophytes and 
only minimal degenerative joint disease in July 2006.  Thus, 
the Board must consider whether the Veteran is entitled to a 
separate rating under other DCs for evaluating knee 
disabilities.

The medical evidence shows that, on VA examination in August 
1997, physical examination of the right knee showed no 
swelling and tenderness on the valgus bulge at the lateral 
aspect.  In April 1998, physical examination showed tender 
meniscus and joint lines and stable ligaments.  On VA 
examination in January 1999, the Veteran denied any 
dislocation or inflammatory arthritis.  Physical examination 
of the right knee showed no edema, effusion, redness, or 
heat, a stable gait, and no ankylosis.  In August 1999, 
physical examination showed well-healed surgical scars, 
minimal joint line tenderness, and crepitus.  In December 
1999, physical examination showed a normal gait, positive 
patellar grind, lateral joint line tenderness, and incisional 
pain.  A right knee MRI scan in January 2000 showed 
patellofemoral chondromalacia and lateral meniscectomy, 
although physical examination was unchanged.  

On VA examination in October 2000, the Veteran denied any 
dislocation or inflammatory arthritis.  Physical examination 
showed no edema or effusion, tenderness in the lateral aspect 
of the knee, a stable gait, no callosities or unusual shoe 
wear pattern, no ankylosis, and crepitation on patellar 
movement.  The Board acknowledges that the Veteran had right 
knee arthroscopic surgery in February 2001.  On VA outpatient 
treatment in November 2001, physical examination of the right 
knee showed no effusion and no tenderness to palpation in the 
medial and lateral joint lines.  The assessment was right 
knee pain.  

Finally, on VA examination in July 2006, the Veteran 
complained that his right knee "some times locks with 
stiffness and pain."  The Veteran reported experiencing pain 
and stiffness, some swelling and locking, but no heat or 
redness.  He also reported that, during flare-ups of right 
knee pain, his pain was 7/10.  The Veteran was not using 
crutches or a knee brace.  He again denied any dislocation or 
inflammatory arthritis.  He reported further that he was 
unable to do repeated bending or lift any heavy weight.  
Physical examination showed repeated movement of the right 
knee increased pain to 4/10 with range of motion additionally 
limited to 7 degrees.  There was essentially no increase in 
weakness or fatigability and only a mild increase in lack of 
endurance.  There also was no edema, effusion, or weakness, 
no redness, and no abnormal movement.  There was tenderness 
on the lateral aspect, a stable gait, squatting limited due 
to right knee pain, and no ankylosis.  The Veteran's 
ligaments were intact with no laxity and tenderness on the 
lateral meniscus but not on the medial meniscus.  In summary, 
absent objective evidence of right knee ankylosis, dislocated 
semilunar cartilage with frequent episodes of locking, pain, 
and joint effusion, impairment of tibia and fibula, or genu 
recurvatum, the Board finds that the Veteran is not entitled 
to a separate rating for his service-connected right knee 
disability under these DCs.  See 38 C.F.R. §§ 4.71a, 
DCs 5256, 5258, 5262, 5263 (2008).

The Board also must consider whether separate disability 
ratings are warranted for limitation of flexion or extension 
or instability or subluxation of the right knee.  
See 38 C.F.R. § 4.71a, DC 5257, 5260, 5261 (2008).  Repeated 
range of motion testing of the right knee has shown flexion 
between 112 degrees and 138 degrees (out of a total of 
140 degrees) and extension between full and limited only to 
7 degrees.  On VA examination in January 1999, there was 
right knee pain at the end stage of flexion and additional 
limitation of motion due to pain.  There also was no fatigue 
and weakness except for mild pain in the daytime and moderate 
pain at night and no right knee instability.  No right knee 
instability was noted on VA outpatient treatment in August 
1999.  On VA examination in July 2006, the Veteran denied any 
right knee giving way.  The VA examiner noted that repeated 
movements of the right knee increased the Veteran's pain to 
4/10.  The Veteran's right knee range of motion was limited 
on extension only by 7 degrees without increased weakness, 
fatigue, or incoordination.  There also was a mild increase 
in lack of endurance.  The VA examiner opined that, during 
flare-ups, the Veteran's pain increased to 7/10.  His range 
of motion additionally was limited 30 percent with no excess 
fatigability or incoordination.  This examiner also noted 
that repeated movements of the right knee increased the 
Veteran's pain to 4/10.  Repeated right knee movements 
additionally limited extension by 7 degrees without increased 
weakness, fatigue, or incoordination, and only a mild 
increase in lack of endurance.  Absent medical evidence 
showing at least slight recurrent subluxation or lateral 
instability of the right knee, right knee flexion limited to 
60 degrees or less, or right knee extension limited to 
5 degrees or more, the Board finds that a separate rating for 
the Veteran's service-connected right knee disability also is 
not warranted under DC's 5257, 5260, or 5261.  See 38 C.F.R. 
§ 4.71a, DC 5257, 5260, 5261 (2008).

The Board also finds that the preponderance of the evidence 
is against the Veteran's claim for a disability rating 
greater than 10 percent for a left knee disability.  It 
appears that the Veteran's service-connected left knee 
disability is manifested by, at worst, tenderness to 
palpation in the lateral aspect of the knee as seen on VA 
outpatient treatment in April and August 1997.  The Veteran 
currently is in receipt of the maximum 10 percent rating 
available for symptomatic removal of the semilunar cartilage 
under DC 5259.  See 38 C.F.R. § 4.71a, DC 5259 (2008).  Left 
knee x-rays were normal in April 1997, August 1997, and 
January 1999.  X-rays showed, at worst, mild joint narrowing 
in April 1998.  No bony or joint abnormalities were seen on 
x-rays in October 2000.  Finally, x-rays were unremarkable in 
July 2006.  Accordingly, the Board must consider whether the 
Veteran is entitled to a separate rating for his service-
connected left knee disability under other DC's for 
evaluating knee disabilities.

The medical evidence shows that, on VA examination in August 
1997, physical examination of the left knee showed no 
swelling and a small scar and tenderness on the lateral 
aspect.  There also was a full range of left knee motion, no 
redness or effusion, a stable gait, and an ability to "squat 
five times without appreciable knee pain."  VA outpatient 
treatment in December 1999 showed no joint line tenderness in 
the left knee.  On VA examination in October 2000, physical 
examination showed no pain in the left knee, minor left knee 
instability, tenderness in the lateral aspect of the knee, 
and no ankylosis.  The Veteran's knee ligaments were normal 
with no significant effusion.  Finally, on VA examination in 
July 2006, physical examination showed mild knee pain at the 
end point of flexion.  There was no edema, effusion, or 
instability.  There also was no left knee tenderness, no 
redness, no abnormal movement, a stable gait, no ankylosis, 
and intact ligaments with no laxity.  Absent medical evidence 
of left knee ankylosis, dislocated semilunar cartilage with 
frequent episodes of locking, pain, and joint effusion, 
impairment of tibia and fibula, or genu recurvatum, the Board 
finds that a separate rating for the Veteran's service-
connected left knee disability is not warranted under these 
DCs.  See 38 C.F.R. §§ 4.71a, DCs 5256, 5258, 5262, 5263 
(2008).
 
The Board also must consider whether separate disability 
ratings are warranted for limitation of left knee flexion or 
extension.  See 38 C.F.R. §§ 4.71a, DC's 5260, 5261 (2008).  
The Board observes that the Veteran currently is in receipt 
of a separate 10 percent rating for left knee instability 
under DC 5257.  See 38 C.F.R. § 4.71a, DC 5257 (2008).  In 
August 1997, range of motion testing of the left knee showed 
flexion to 136 degrees and full extension.  On VA examination 
in January 1999, the Veteran's left knee had a full range of 
motion on flexion and extension.  On VA examination in 
October 2000, range of motion testing of the left knee showed 
flexion to 145 degrees and full extension.  Finally, on VA 
examination in July 2006, range of motion testing showed left 
knee flexion to 130 degrees and full extension.  Absent 
evidence of at least moderate recurrent subluxation or 
lateral instability, the Board finds that a disability rating 
greater than 10 percent for the Veteran's left knee 
instability is not warranted under DC 5257.  Id.  And, 
without evidence of limited left knee flexion or extension, 
the Board also finds that a separate disability rating for 
the Veteran's service-connected left knee based on limited 
flexion or extension is not warranted.  See 38 C.F.R. 
§§ 4.71a, DC 5260, 5261 (2008).

The potential application of 38 C.F.R. § 3.321(b)(1) (2008) 
has been considered.  In January 1999, the Veteran denied 
that his bilateral knee disabilities affected his usual 
occupation.  On VA examination in October 2000, although the 
Veteran complained that he avoided running, repeated bending, 
or lifting heavy weight and reported some right knee 
instability and giving way and some popping in the left knee 
when climbing stairs, it was noted that he was independent in 
his activities of daily living.  Finally, in July 2006, the 
Veteran denied that his service-connected bilateral knee 
disabilities had any effect on his current job.  Thus, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board finds 
that there has been no showing by the Veteran that his knee 
disabilities have resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

Entitlement to a disability rating greater than 10 percent 
for a right knee disability is denied.

Entitlement to a disability rating greater than 10 percent 
for a left knee disability is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


